office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 ---------------- postf-145525-05 uilc date date to associate area_counsel denver large mid-size business from senior technician reviewer branch passthroughs and special industries subject request relating to proper asset classification of intermodal assets under revproc_87_56 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend ------------------------------------------------------ taxpayer a ---------- b ---------- c ------ issue sec_1 under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of container handlers load unload ramps straddle cranes piggypacker side loaders tire shredder passive and operative truck scales translift cranes and crane pads properly classified under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of an administrative building a maintenance building and an office building properly classified postf-145525-05 under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of fences paving sewer lighting outside wiring road crossings and computerized access gate properly classified conclusion sec_1 taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of container handlers load unload ramps straddle cranes piggypacker side loaders tire shredder passive and operative truck scales translift cranes and crane pads are classified in asset cla sec_40 railroad machinery and equipment of revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 1988_1_cb_785 taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of an administrative building a maintenance building and an office building are classified as nonresidential_real_property under sec_168 having a statutorily- prescribed recovery_period of years under sec_168 taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of fences paving sewer lighting outside wiring road crossings and computerized access gate are classified in asset cla sec_40 railroad structures and similar improvements of revproc_87_56 facts the term intermodal refers to connections and coordination between different modes of transportation by road rail water and or air intermodal service is referred to as tofc cofc service in regulations issued by the surface transportation board stb u s department of transportation c f_r tofc cofc service is defined as the stb is a regulatory agency that congress charged with the fundamental missions of resolving railroad rate and service disputes and reviewing proposed railroad mergers the stb is decisionally independent although it is administratively affiliated with the u s department of transportation it was created in the interstate commerce commission termination act of and is the successor agency to the interstate commerce commission the stb has jurisdiction over railroad rate and service issues and rail restructuring transactions mergers line sales line construction and line abandonments certain trucking company moving van and non- contiguous ocean shipping company rate matters certain intercity passenger bus company structure financial and operational matters and rates and services of certain pipelines not regulated by the federal energy regulatory commission postf-145525-05 a rail trailer-on-flatcar container-on-flatcar tofc cofc service means the transportation by rail in interstate or foreign_commerce of-- any freight-laden highway truck trailer or semitrailer the freight-laden container portion of any highway truck trailer or semitrailer having a demountable chassis any freight-laden multimodal vehicle designed to operate both as a highway truck trailer or semitrailer and as a rail car any freight-laden intermodal container comparable in dimensions to a highway truck trailer or semitrailer and designed to be transported by more than one mode of transportation or any of the foregoing types of equipment when empty and being transported incidental to its previous or subsequent use in tofc cofc service b highway tofc cofc service means the highway transportation in interstate or foreign_commerce of any of the types of equipment listed in paragraph a of this section as part of a continuous intermodal movement that includes rail tofc cofc service and during which the trailer or container is not unloaded c f_r fr date tofc cofc services are intermodal operations in which the various goods to be shipped are not handled individually improvement of tofc cofc regulations railroad-affiliated motor carriers and other motor carriers i c c 2d date rather they are loaded often by the shipper into a trailer for inland moves or container for inland water moves that can then be expeditiously transferred as a unit from one mode of transportation to another id under a typical cofc operation for example a container filled with one or more commodities may be transferred at a port from an ocean vessel to a railroad id the railroad then transports the container to an inland tofc cofc ramp id there the railroad turns the container over either to a motor carrier or to one of its own trucks for delivery to the receiver or receivers id taxpayer is a railroad company and owns intermodal terminals that transfer freight in containerized cargoes from one mode of transportation to another ie from trucks to railcars and vice versa in response to growing demand for intermodal transport of freight via rail and truck taxpayer has built larger intermodal facilities capable of handling high volumes of intermodal shipments these modern intermodal facilities include areas for railroad operations and truck terminal operations postf-145525-05 the portion of intermodal facilities related to railroad operations will generally include tracks for temporarily storing trains storage support tracks tracks for loading and unloading trains and truck trailers loading tracks tracks for accessing the loading and unloading areas receiving and departure tracks and tracks for sorting and assembling railcars into blocks of railcars for combination into trains switch yard tracks the portion of intermodal facilities related to truck terminal operations typically includes equipment for moving containers from railcars to truck trailers paved and or black- topped areas sufficient to store a large number of intermodal containers an automated gate entrance for sorting and routing trucks to the correct location within the facility upon arrival administrative and maintenance buildings lighting security systems and a truck repair shop the administration building typically houses personnel operating the truck terminal portion of the intermodal facility and sometimes is used to house personnel of other companies involved in the freight intermodal transportation network maintenance buildings which are not accessible by rail provide repair services for the truck trailers and the equipment used within the truck terminal portion of the intermodal facility for taxable years a and b taxpayer depreciated assets used in its intermodal facilities including the assets used in the truck terminal portion of the intermodal facility under asset cla sec_40 railroad machinery and equipment of revproc_87_56 having a class_life of years with a recovery_period of years under sec_168 of the internal_revenue_code and asset cla sec_40 railroad structures and similar improvements of revproc_87_56 having a class_life of years with a recovery_period of years under sec_168 in c taxpayer filed a claim seeking a refund for years a and b based on its position that the truck terminal portion of its intermodal facilities should have been assigned to asset cla sec_42 motor transport-freight of revproc_87_56 asset cla sec_42 includes assets used in the commercial and contract carrying of freight by road and has a class_life of years with a recovery_period of years under sec_168 according to taxpayer’s claim recent case law has clarified that i t is the nature of the use of a depreciable asset - not the primary business activity of the owner - which determines its proper classification for purposes of determining the time period over which it will be depreciated citing 354_f3d_786 8th cir 338_f3d_600 6th cir and 172_f3d_1255 10th cir in its claim taxpayer states that the classification of the assets used in the truck terminal portion of the intermodal facility under asset cla sec_42 is appropriate since the nature of these assets is more closely aligned with a trucking operation than a rail operation the assets at issue in this case are used in the truck terminal portion of the intermodal facility and are machinery and equipment consisting of container handlers load unload ramps straddle cranes piggypacker side loaders tire shredder passive and operative truck scales translift cranes and crane pads fences - these include interior fences located on the intermodal facility that surround machinery and trucks and includes postf-145525-05 fences that surround the intermodal facility paving - paved and or black-topped areas sufficient to store a large number of intermodal containers sewer lighting outside wiring and road crossings computerized access gate - an automated gate entrance used on the fences for sorting and routing trucks to the correct location within the facility upon arrival an administrative building that includes dispatch equipment office space conference room file room lunchroom rest rooms leased space for customer use mechanical electrical room and telecommunications closet an office building that is used as an office and houses personnel operating the truck terminal portion of the intermodal facility and that includes five office rooms conference rooms vending machines lunch room mechanical electrical room copy room file room supervisor office and locker rooms and a maintenance building that is not accessible by rail and is used for a truck repair garage providing repair services for the truck trailers and the equipment used within the truck terminal specifically in its refund claim taxpayer has reclassified under asset cla sec_42 motor transport-freight of revproc_87_56 the following assets located at its intermodal facility as follows administrative building taxpayer originally classified these assets under asset cla sec_40 maintenance building taxpayer originally classified these assets under asset cla sec_40 office building taxpayer originally classified these assets under asset cla sec_40 fences taxpayer originally classified these assets under asset cla sec_40 paving taxpayer originally classified these assets under asset cla sec_40 sewer lighting outside wiring road crossings taxpayer originally classified these assets under asset cla sec_40 container handlers taxpayer originally classified these assets under asset cla sec_40 load unload ramps taxpayer originally classified these assets under asset cla sec_40 straddle cranes taxpayer originally classified these assets under asset cla sec_40 piggypacker side loaders taxpayer originally classified these assets under asset cla sec_40 postf-145525-05 tire shredder passive and operative taxpayer originally classified these assets under asset cla sec_40 truck scales taxpayer originally classified these assets under asset cla sec_40 translift cranes taxpayer originally classified these assets under asset cla sec_40 computerized access gate taxpayer originally classified these assets under asset cla sec_40 crane pad taxpayer originally classified these assets under asset cla sec_40 law and analysis sec_167 of the internal_revenue_code provides a depreciation deduction of a reasonable allowance for the exhaustion wear_and_tear or obsolescence of property used in a trade_or_business or for the production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 the classification of depreciable_property subject_to sec_168 is determined under sec_168 by reference to class_life or by statute the applicable_recovery_period for purposes of the general depreciation system under sec_168 or the alternative_depreciation_system under sec_168 is keyed to the class_life of the property sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer had elected under that section prior to its revocation sec_167 provided that if a taxpayer elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 under these rules property is included in the asset_guideline_class for the activity in which the property is primarily used and is classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities sec_1_167_a_-11 states that asset classes are established in revproc_72_10 1972_1_cb_721 or its successors consistent with sec_1_167_a_-11 which adopts the placing of assets into groups by primary activity of use revproc_72_10 established asset guideline classes based on business activity postf-145525-05 on date the interstate commerce commission icc created new_accounts to reflect railroad investment in intermodal assets ie icc account sec_25 tofc cofc terminals and highway revenue equipment revproc_73_23 1973_2_cb_474 revised revproc_72_10 to include the intermodal assets contained in icc account now stb account in asset classe sec_40 railroad machinery and equipment and railroad structures and similar improvements at the time that intermodal assets were included within asset classe sec_40 and asset cla sec_42 motor transport-freight involving the carrying of freight by road was already in existence see revproc_72_10 treasury considered grouping the assets in icc account under asset cla sec_42 see treasury’s office of industrial economics oie report titled a study of railroad transportation assets under the class_life_asset_depreciation_range_system for modification of revenue_procedure date oie report however treasury did not take this approach instead as implemented in revproc_73_23 treasury concluded that the assets of tofc cofc terminals ie icc account properly belong under the railroad transportation class the current successor to revproc_72_10 is revproc_87_56 this revenue_procedure sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 revproc_87_56 establishes two categories of depreciable assets asset classes dollar_figure through which consist of specific assets used in all business activities asset categories and asset classes through which consist of assets used in specific business activities activity categories based on broadly defined industry classifications the activity categories correspond to the industry classification described in the legislative_history of former sec_167 the same item of depreciable_property may be described in both an asset category and an activity category in which case the item is classified in the asset category unless specifically excluded from the asset category or specifically included in the activity category see 111_tc_105 item included in both an asset category and an activity category should be placed in the asset category the three different asset classes described in revproc_87_56 at issue here are and for the years and assets in issue revproc_87_56 provides the following descriptions of depreciable assets used in the following activities railroad transportation classes with the prefix include the assets identified below that are used in the commercial and contract carrying of passengers and freight by rail assets of electrified railroads will be classified in a manner corresponding to that set forth below for railroads not independently operated as electric lines excludes the the icc has been replaced by the surface transportation board stb postf-145525-05 assets included in classes with the prefix beginning and above and also excludes any non-depreciable assets included in interstate commerce commission accounts enumerated for this class asset cla sec_40 railroad machinery and equipment includes assets in pertinent part classified in the following interstate commerce commission accounts tofc cofc terminals freight handling machinery and equipment only assets described in asset cla sec_40 have a class_life of years and are depreciated over a recovery_period of years under the general depreciation system of sec_168 asset cla sec_40 railroad structures and similar improvements includes assets in pertinent part classified in the following interstate commerce commission accounts tofc cofc terminals operating structures only assets described in asset cla sec_40 have a class_life of years and are depreciated over a recovery_period of years under the general depreciation system of sec_168 asset cla sec_42 motor transport-freight includes assets used in the commercial and contract carrying of freight by road except the transportation assets included in classes with the prefix assets described in asset cla sec_42 have a class_life of years and are depreciated over a recovery_period of years under the general depreciation system of sec_168 regulations governing icc account now stb account describe the account as follows tofc cofc terminals this account shall include the cost of structures fixtures machinery and appurtenances comprising terminals used for loading and unloading trailers and containers on and from flat cars tofc cofc terminal structures and details cranes and hoists including related machinery and appurtenances drainage and sewerage fences grading and preparing grounds for tofc cofc terminals offices tofc cofc terminal postf-145525-05 lighting system platforms ramps and appurtenances power distribution systems sidewalks pavements and driveways on terminal grounds terminal trucks and tractors note a trailer as used in the text and elsewhere in this system of accounts unless otherwise indicated in the context means trailer bodies used in tofc cofc service which are permanently mounted on running gear containers means trailer bodies used in tofc cofc service which are not permanently mounted on wheels or chassis but are separated from such running gear before being loaded on flat cars note b the cost of grading and preparing grounds both before and after the construction of tofc cofc terminals the cost of constructing sidewalks driveways and fences thereon and the cost of permanent water rights shall be included in the cost of the buildings the fees and expenses of architects employed to design or supervise the construction of the buildings shall also be included in the cost of the buildings however the cost of restoring the grounds after addition and betterment work shall be included in the appropriate operating expense accounts cfr part subpart a edition thus asset cla sec_40 does not include all assets listed in icc account now stb account but is limited to freight handling machinery and equipment icc account includes the cost of machinery and appurtenances comprising terminals used for loading and unloading trailers and containers on and from flat cars examples of freight handling machinery and equipment specifically listed in icc account that are classified in asset cla sec_40 include cranes and hoists including related machinery and appurtenances ramps and appurtenances and terminal trucks and tractors further asset cla sec_40 does not include all assets listed in icc account now stb account but is limited to operating structures only icc account includes the cost of structures fixtures comprising terminals used for loading and unloading trailers and containers on and from flat cars examples of such structures and fixtures specifically listed in icc account that are classified in asset cla sec_40 include drainage and sewerage fences grading and preparing grounds for tofc cofc terminals offices tofc cofc terminals lighting system platforms ramps for example a ramp attached to a platform and appurtenances power distribution systems and sidewalks pavements and driveways on terminal grounds asset cla sec_42 includes assets used in the commercial and contract carrying of freight by road except the transportation assets included in classes with the prefix asset classes that begin with the prefix include asset class that includes postf-145525-05 trucks for use over the road actual unloaded weight less than big_number pounds asset class that includes trucks for use over the road actual unloaded weight big_number pounds or more asset class dollar_figure that includes tractor units for use over-the-road and asset class dollar_figure that includes trailers and trailer-mounted containers thus assets - other than the actual trucks tractor units trailers and trailer-mounted containers themselves - used in the commercial and contract carrying of freight by road are included in asset cla sec_42 currently treasury has no authority to alter the class lives of existing assets or to create class lives for assets that are not described in revproc_87_56 see sec_168 prior to and for a short_period of time after the enactment of the tax_reform_act_of_1986 the authority to set class lives rested with the secretary_of_the_treasury in the tax_reform_act_of_1986 congress directed the treasury_department to study the actual depreciation pattern of all depreciable assets and granted the department authority both to change class lives for assets with existing class lives and to prescribe class lives for assets that did not have any see sec_168 as in effect on the day before the date of enactment of the technical_and_miscellaneous_revenue_act_of_1988 1988_3_cb_1 however pursuant to section of the technical_and_miscellaneous_revenue_act_of_1988 treasury's authority to alter the class lives of existing assets or to create class lives for assets without any class lives was eliminated taxpayer’s position is that certain assets used at its intermodal facilities are used for trucking activities as opposed to railroad activities thus taxpayer believes that these assets are properly characterized under asset cla sec_42 governing highway motor carrier activity as opposed to asset classe sec_40 and governing railroad activity taxpayer further states that its identity as a railroad company is not relevant for purposes of properly classifying its intermodal assets taxpayer points to the appellate decisions in 354_f3d_786 8th cir 338_f3d_600 6th cir and 172_f3d_1255 10th cir the central issue in these three cases was whether the taxpayer’s natural_gas gathering pipeline systems should be classified for tax purposes as production assets in asset class exploration for and production of petroleum and natural_gas deposits it should be noted that asset cla sec_42 does not include sec_1250 property sec_1250 property is defined in sec_1250 and includes buildings as defined in sec_1_48-1 thus sec_1250 property includes structures such as factory and office buildings warehouses and garages see sec_1 e and c the description of asset cla sec_42 in revproc_87_56 does not explicitly include sec_1250 property thus asset cla sec_42 does not include buildings in 103_tc_582 the tax_court dealt with a similar issue involving whether another asset class description encompassed sec_1250 property the opinion closely followed the legislative and administrative history of the asset classes and class lives of sec_1250 property the court found that congress intended the asset class for sec_1250 property to be explicitly prescribed and not merely by inference particularly in light of the difficulties the service had experienced in establishing workable class lives for sec_1250 property postf-145525-05 under revproc_87_56 or as transportation assets in asset cla sec_46 pipeline transportation under revproc_87_56 asset class includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities asset cla sec_46 includes assets used in the private commercial and contract carrying of petroleum gas and other products by means of pipes and conveyors in these three cases the courts interpreted the primary use standard in sec_1_167_a_-11 as being a use-driven functional standard for assigning asset classification in duke energy the 10th circuit found the gathering systems are literally used by producers for gas production and the literal terms of the description of asset class include any gathering system as long as it is used by a gas producer f 3d pincite taxpayer’s intermodal assets clearly fall within the literal descriptions of asset classe sec_40 and of revproc_87_56 both asset classes specifically include assets classified in icc account tofc cofc terminals now stb account tofc cofc terminals asset cla sec_40 includes the freight handling machinery and equipment in icc account and asset cla sec_40 includes the operating structures in icc account thus the plain language of asset classe sec_40 and of revproc_87_56 includes taxpayer’s intermodal assets both the rail portion and trucking portion further at the time that intermodal assets were included within asset classe sec_40 and asset cla sec_42 involving the carrying of freight by road was already in existence see revproc_72_10 1972_1_cb_721 treasury could have separated the trucking portion of intermodal terminals from the rail portion of intermodal terminals and included assets related to the trucking portion under asset cla sec_42 this is what taxpayer has asked for in its claim however treasury did not take this approach moreover tofc cofc transportation cannot be compartmentalized as either rail or motor transportation see i c c 2d pincite therefore we must follow the classification of assets in icc account now stb account first implemented by treasury in revproc_73_23 1973_2_cb_474 as superseded by revproc_87_56 assets used in the commercial and contract carrying of freight by rail described under asset classe sec_40 and of revproc_87_56 specifically include intermodal assets used at tofc cofc terminals including even those assets that are similar to assets used by the trucking industry in carrying freight by road this approach classifies taxpayer’s intermodal assets both the rail portion and trucking portion of the assets under asset classe sec_40 and issues issue under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of container handlers load unload ramps straddle postf-145525-05 cranes piggypacker side loaders tire shredder passive and operative truck scales translift cranes and crane pads properly classified as stated above asset cla sec_40 railroad machinery and equipment of revproc_87_56 does not include all assets listed in icc account now stb account but only freight handling machinery and equipment used in conjunction with tofc cofc terminals in addition to machinery and equipment icc account includes structures and fixtures used on tofc cofc terminals icc account includes machinery comprising terminals used for loading and unloading trailers and containers on and from flat cars examples of such machinery specifically listed in icc account include cranes and hoists including related machinery and appurtenances and terminal trucks and tractors taxpayer originally listed the following machinery and equipment used in conjunction with its tofc cofc terminal under asset cla sec_40 container handlers load unload ramps straddle cranes piggypacker side loaders tire shredder passive and operative truck scales translift cranes and crane pad as discussed above taxpayer has taken the position that this machinery and equipment are properly classified under asset cla sec_42 motor transport-freight of revproc_87_56 and should be depreciated over years under the general depreciation system based on the foregoing discussions in our analysis relating to the incorporation of the intermodal assets contained in icc account into asset cla sec_40 and asset cla sec_40 by revproc_73_23 and assets used in the commercial and contract carrying of freight by rail described under asset classe sec_40 and of revproc_87_56 include assets at intermodal terminals the above items of machinery and equipment that taxpayer originally listed under asset cla sec_40 are properly classified in asset cla sec_40 with a recovery_period of years under the general depreciation system issue under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of fences paving sewer lighting outside wiring road crossings and computerized access gate properly classified and issue under which asset classes are taxpayer’s assets used in taxpayer’s intermodal facilities and consisting of an administrative building a maintenance building that is used for a truck repair garage and an office building properly classified postf-145525-05 as stated above asset cla sec_40 railroad structures and similar improvements of revproc_87_56 does not include all assets listed in icc account now stb account but only operating structures used in conjunction with tofc cofc terminals icc account includes the cost of structures fixtures comprising terminals used for loading and unloading trailers and containers on and from flat cars examples of such structures and fixtures specifically listed in icc account include drainage and sewerage fences offices tofc cofc terminals lighting system platforms power distribution systems sidewalks pavements and driveways on terminal grounds taxpayer originally listed the following structures located on its tofc cofc terminal under asset cla sec_40 administrative building maintenance building that is used for a truck repair garage office building fences paving sewer lighting outside wiring road crossings computerized access gate taxpayer has now taken the position that these structures are properly classified under asset cla sec_42 motor transport-freight and should be depreciated over years under the general depreciation system the term operating structure under asset cla sec_40 is not defined as a starting point under icc regulation c f_r sec_1201 edition now stb regulation c f_r sec_1201 governing railroads the term structure includes buildings and facilities including fixtures permanently attached to and made a part thereof however note the discussion below under nonresidential_real_property asset cla sec_40 railroad machinery and equipment includes the freight handling machinery and equipment category of intermodal assets of the icc account and asset cla sec_40 railroad structures and similar improvements includes operating structures category of intermodal assets of the icc account icc account lists examples of these intermodal asset categories those assets listed that are not in the freight handling machinery and equipment category are in the operating structure category which includes such land improvements as drainage and sewerage fences and sidewalks pavements and driveways on the terminal grounds in view of the foregoing discussion the term operating structures in asset cla sec_40 encompasses the fences paving postf-145525-05 sewer lighting outside wiring road crossings and computerized access gate therefore these assets fall within asset cla sec_40 and should be depreciated over years under the general depreciation system nonresidential_real_property although the buildings and other structures located on taxpayer’s intermodal facility would initially appear to be included in asset cla sec_40 and therefore have a recovery_period of years under the general depreciation system this is not correct buildings and other structures located on taxpayer’s intermodal facility that fall under the definition of nonresidential_real_property as defined under sec_168 have a statutory_recovery_period of years under sec_168 and sec_40 years under sec_168 sec_168 defines the term nonresidential_real_property as sec_1250 property that is not residential_rental_property or property with a class_life of less than years for purposes of the general depreciation system sec_168 provides that the applicable_recovery_period for nonresidential_real_property i sec_39 years for property placed_in_service after date and years for property placed_in_service after and before date section dollar_figure of revproc_87_56 was clarified and modified by revproc_88_22 1988_1_cb_785 by adding the following paragraph at the end thereof under sec_168 of the code nonresidential_real_property does not include any property described in an asset class with a class_life of less than years even if nonresidential_real_property is described in an asset class with a class_life of years or more the applicable_recovery_period for that property i sec_31 years for purposes of the general depreciation system and years for purposes of the alternative_depreciation_system regardless of the applicable recovery periods set out for the asset class in the tables below note that it is recognized that fences are also described in asset class land improvements an asset category however an asset that is included in both an asset category and an activity category is placed in the asset category unless it is specifically excluded from the asset category or specifically included in the activity category asset class specifically excludes land improvements that are explicitly included in any other class asset cla sec_40 is an activity category that specifically includes land improvements contained in icc account that are considered operating structures land improvements such as fences located on terminal grounds are specifically included within icc account because fences are specifically included in activity category it falls within this asset class notwithstanding the fact that fences are also described in asset category it should be noted that asset cla sec_42 does not explicitly include land improvements consequently asset cla sec_42 does not include land improvements thus if taxpayer’s position that asset cla sec_42 is the proper activity class for its truck terminal operations at the intermodal facility is correct the land improvements at issue are included in asset class land improvements an asset category and not asset cla sec_42 an activity category postf-145525-05 under revproc_87_56 as clarified and modified by revproc_88_22 the class_life of assets that fall under asset cla sec_40 i sec_30 years therefore the assets that taxpayer previously classified under asset cla sec_40 that are properly characterized as nonresidential_real_property under sec_168 have a statutorily-prescribed recovery_period of years under the general depreciation system and years under the alternative_depreciation_system thus the following assets listed in taxpayer’s claim should be depreciated under the general depreciation system over years in accordance with sec_168 the administrative building the maintenance building and the office building case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions it should be noted that these same assets would be depreciated under the general depreciation system over years if taxpayer’s position that asset cla sec_42 is the proper activity class for its truck terminal operations at the intermodal facility is correct the description of asset cla sec_42 in revproc_87_56 does not explicitly include sec_1250 property thus asset cla sec_42 does not include buildings see footnote
